FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2011 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K Attached is a Press Release issued by Banco de Chile (“the Bank”) on November 8, 2011, regarding its financial statements for the nine months ended September 30, 2011. Santiago, Chile, November 8, 2011, Banco de Chile (NYSE: BCH) , a full service Chilean financial institution, market leader in a wide variety of credit and non-credit products and services across all segments of the Chilean financial market, today announced its results for the third quarter ended September 30, 2011. Figures are expressed in nominal terms, unless otherwise stated. Also, certain figures included in this report have been rounded for ease of presentation, while percentage figures have not in all cases been calculated on the basis of such rounded figures, but on the basis of such figures prior to rounding. Our Brands *Citi and the arc design in Trademark registered by Citigroup Inc. Use under License. · CORREDORES DE BOLSA · ADMINISTRADORA GENERAL DE FONDOS · CORREDORES DE SEGUROS · ASESORIA FINANCIERA · FACTORING · SECURITIZADORA · 2011 Third Quarter: “Enhancing Our Market Position” HIGHLIGHTS · Our commercial activity remains strong. In the 3Q11, we posted a 22.8% YoY increase and a 5.7% QoQ growth in our loan portfolio. Consequently, EBIT from our core lending segments has increased by 14.9% YoY. · Banco de Chile placed around US$1,000 million in AAA senior bonds within the local market at low spreads. · Banco de Chile was the financial leader in net income generation, posting Ch$98 billion during the 3Q11. · Euromoney and Latin Finance distinguished Banco de Chile as the Best Local Bank in Chile. Arturo Tagle, CEO: “The 3Q11 has been a challenging quarter for our business activity. On the one hand, we have witnessedhigh volatility in international financial markets wichhas affected the local market, impacting the operations carried out by our Treasury area, Securities Brokerage and Mutual Fund subsidiaries. On the other hand, we have faced internal events, such as a collective bargaining process that temporarily increase d our operatingexpenses . Nevertheless, the dynamics shown by the local economy in terms of employment creation and consumption continues to drive our loan growth, which posted a strong rise of 22.8% YoY. This performance enabled us to gain102 bp in market share in a 12-month period, to reach a stake of 19.8%. In terms of results, Banco de Chile was the financial leader this quarter, recording Ch$98 billion in net income and posting an ROAE of 25.1% as of September 30, 2011.” Jennie Coleman, Human Resources Division Manager: “We are proud to inform that we have successfully completed the negotiation of the collective bargaining agreements with our unions. We reached a four year agreement with two of the unions and a three year agreement with the remaining union. The mentioned agreements enabled us to align the benefits obtained by the different unions and extend these to the rest of our non-unionized workforce. The process, as is customary in Chile, concluded with a special bonus granted to our staff totalling approximately Ch$28 billion.” Pedro Samhan, CFO: “As mentioned by our CEO, during the quarter we faced external and internal forces that impacted our results and operations. Nevertheless, I am pleased to announce that these forces were successfully overcome and we continue to be focused on our mid-term strategic goals. In relation to efficiency, the collective bargaining agreements reached with our unions temporarily affected our ratio which increased to 49.1% in the 3Q11. Excluding this extraordinary event, which was mostly recognized during the second quarter, this figure reaches 47.2%. Thus, we are confident that our cost base remains under control. Finally, I would like to highlight that we have been very active in terms of funding. In fact, we placed in the 3Q11 roughly US$1,000 million in senior AAA rated local bonds, at low spreads.” FINANCIAL SNAPSHOT Selected Financial Data (1) (in millions of Ch$, except for percentages) 3Q10 3Q11 % Chg. Income Statement (Millions of Ch$) Net financial income 202,268 227,734 12.6% Net Fees and Commissions 76,333 75,704 (0.8)% Other operating income 4,193 6,062 44.6% Total Operating Revenues 282,794 309,500 9.4% Provisions for loan losses (38,039) (45,168) 18.7% Operating expenses (136,243) (151,812) 11.4% Net income 100,019 98,308 (1.7)% Earnings per Share Net income per share (Ch$) 1.21 1.13 (6.7)% Book value per share (Ch$) 16.67 19.53 17.2% Shares Outstanding (Millions) 82,551.70 86,942.51 5.3% Balance Sheet (Millions of Ch$) Loans to customers 13,659,667 16,776,474 22.8% Total assets 17,549,572 21,433,798 22.1% Equity 1,375,768 1,697,746 23.4% Profitability Ratios Return on average assets (ROAA) 2.3% 1.9% Return on average equity (ROAE) 26.1% 21.0% Net Financial Margin 5.0% 4.7% Efficiency ratio 48.2% 49.1% Credit Quality Ratios Instalments Past Due / Total Loans 0.6% 0.4% Total Past Due / Total Loans 1.4% 1.0% Allowances / Total loans 2.6% 2.5% Allowances / Instalments Past Due 411.1% 556.9% Allowances / Total Past Due 186.6% 254.1% Provisions / Avg. Loans 1.1% 1.1% Capital Adequacy Ratios Total capital / Risk Adj. Assets 13.6% 12.8% (1) See pages 9 to 11. (2) Net interest income, foreign exchange transactions and net financial operating income. (3) Net Income attributable to Bank's owners (adjusted by minority interest). (4) ROAE excludes provisions for minimum dividends. (5) Net financial income divided by average interest earning assets. NET INCOME In the 3Q11, our net income amounted to Ch$98 billion, slightly below the figure recorded a year earlier (1.7%) and 14.8% lower with respect to the 2Q11. The YoY decrease posted by our net income was mainly prompted by: · Lower revenues from the management of our balance sheet gaps as a result of higher interest rates and lower inflation. · An increase in our operating expenses, mainly due to extraordinary expenses related to collective bargaining agreements and higher business activity. · Higher effective tax rate was mainly related to the rise in the statutory rate, the lower inflation in the 3Q11 and a reduction in the tax benefit we receive from the subordinated debt payments. The above was partially offset by higher income related to the significant YoY rise in our loan portfolio and the YoY increase in yields from non-interest bearing liabilities. As a result our ROAE reached 21.0% in the 3Q11, as compared to the 26.1% attained in the 3Q10. KEY FIGURES (In Billions of Ch$, except for %) Notes: 1) ROAE excludes provisions for minimum dividends. Business Segments Contribution (% of Net Income before taxes) OPERATING REVENUES Our operating revenues accounted for Ch$310 billion in the 3Q11, which is 9.4% above the figure recorded in the 3Q10. This YoY increase was mainly fostered by: · Our market leading position in non-interest bearing liabilities, which along with the sharp increase in the local interest rates, resulted in a higher yield of approximately Ch$13.0 billion from this type of funding. · A 22.8% YoY rise in our total loans, prompted by the dynamics of the economy in the last 12 months in terms of investment and consumption. · Higher Net Financial Operating and FX Income associated to the hedge of our allowances denominated in USD. The above was partially offset by: · A YoY decrease in the income from the management of our balance sheet gaps, mainly as a result of lower inflation and higher funding costs due to higher interest rates in the 3Q11 as compared to the 3Q10. · Lower spreads due to higher competition and a larger corporate loan and residential mortgage mix. Fees and commissions slightly decreased by 0.8% YoY. This was mainly due to lower business activity in our securities brokerage firm and in our mutual fund business. Nevertheless, this result was in line with a riskier external economic scenario and a flight to quality from investors which look haven in fixed-income instruments. This was partially offset by our focused commercial strategies that generated higher fee revenue from credit cards and insurance brokerage. KEY FIGURES Total Operating Revenues (in millions of Ch$) 3Q10 3Q11 % Change Net Interest Income 191,910 200,001 4.2% Net Fees and Commissions 76,333 75,704 (0.8)% Net Financial Operating and FX Income 10,358 27,733 167.7% Other operating income 4,193 6,062 44.6% Operating Revenues 282,794 309,500 9.4% Net Financial Margin 5.00% 4.68% Net Interest Margin 4.74% 4.11% PROVISIONS FOR LOAN LOSSES Our credit quality continues posting positive figures, in line with the current economic scenario. However, provisions for loan losses grew by 18.7% YoY. This rise is mostly attributable to greater business volumes and macroeconomic factors, rather than credit risk deterioration. Specifically this was due to: · Strong 22.8% YoY rise in loans, which translates into greater provision charges due to growth. · Sharp devaluation of the CLP in relation to the USD, which affected the value of our USD denominated loans and related provisions. This resulted in an additional charge for provisions for loan losses of Ch$6.9 billion in the 3Q11. However, we currently hedge our positions in foreign currencies and this charge is completely offset in operating revenue. Excluding this effect, provisions would have amounted to Ch$38.3 billion in the 3Q11. Provisions for loan losses as a percentage of loans remained relatively flat at 1.11% in 3Q11 (0.94% excluding the effect of the FX variations). Nevertheless, our better credit quality is demonstrated in our delinquent loans ratio which dropped from 1.41% in the 3Q10 to 0.97% in the 3Q11. The latter is the result of positive economic scenario and our well-designed collection strategies that have reduced our charge-offs and improved recoveries. Nevertheless, it is important to highlight that we are prepared for an eventual adverse economic situation should the need arise. We currently maintain a coverage ratio (allow. / Total Past Due) of 2.5x and counter-cyclical provisions equal to Ch$73 billion. KEY FIGURES Allowances and Provisions for Loan Losses (in millions of Ch$) 3Q10 3Q11 % Change Allowances for Loan Losses Initial Allowances 350,984 390,077 11.1% Charge-offs (34,943) (29,712) (15.0)% Provisions established, net 42,383 52,157 23.1% Final Allowances 358,424 412,522 15.1% Provisions for Loan Losses Provisions established (42,383) (52,157) 23.1% Prov. Financial Guarantees (3,604) (3,589) (0.4)% Recoveries 7,948 10,578 33.1% Provisions for Loan Losses (38,039) (45,168) 18.7% Credit Quality Ratios 3Q10 2Q11 3Q11 Allowances / Total loans 2.62% 2.46% 2.46% Allowances / Instal. Past Due 411.08% 519.79% 556.94% Allowances / Total Past Due 186.58% 246.92% 254.11% Provisions / Avg. Loans 1.12% 0.96% 1.11% Charge-offs / Avg. Loans 1.03% 0.87% 0.73% Instal. Past Due / Total Loans 0.64% 0.47% 0.44% Total Past Due / Total Loans 1.41% 1.00% 0.97% Recoveries / Avg. Loans 0.23% 0.27% 0.26% OPERATING EXPENSES The 11.4% YoY rise in operating expenses is mainly related to a collective bargaining process which ended in August 2011. As a result of this process, we provisioned Ch$22.4 billion in the 2Q11 in other operating expenses. During August 2011, we reclassified the previously mentioned amount and charged an additional Ch$5.7 billion to personnel expenses which was related to a special bonus granted to our staff as part of the collective bargaining agreements. Adjusting personnel expenses by this event, the 43.5% variation decreases to only 3.6% YoY, in line with inflation. Our administrative expenses grew 14.0% YoY, reaching Ch$57.0 billion in the 3Q11. The rise is mostly explained by: (i) IT expenses (+Ch$4.0 billion) in line with higher transactional processing, software licenses and our strategic IT plan, (ii) Co-branding expenses (+Ch$2.2 billion) mainly related to the sharp rise in the USD/CLP exchange rate, (iii) outsourced sales force expenses (+Ch$1.8 billion) due to the higher commercial activity in retail banking, and (iv) maintenance and rental expenses (+Ch$1.2 billion) related to our larger distribution network. The above factors translated into an increase in our efficiency ratio, from 48.2% in the 3Q10 to 49.1% in the 3Q11. However, if adjusted by the non-recurring charges related to the collective bargaining process, this ratio drops to 47.2%, in line with prior periods. KEY FIGURES Total Operating Expenses (in millions of Ch$) 3Q10 3Q11 % Change Personnel expenses (70,786) (101,552) 43.5% Administrative expenses (49,977) (56,992) 14.0% Depreciation and Amort. (7,683) (7,588) (1.2)% Impairments (8) (87.5)% Other Oper. Expenses (7,789) 14,321 (283.9)% Total Oper. Expenses (136,243) (151,812) 11.4% Efficiency Ratios 3Q10 2Q11 3Q11 Op. Exp. / Op. Rev. 48.2% 50.2% 49.1% Op. Exp. / Avg. Assets 3.1% 3.3% 2.9% LOAN PORTFOLIO Our core business activity remains strong. As of September 30, 2011 our loans totalled Ch$16,777 billion, entailing a 22.8% YoY growth. This significant rise enabled us to gain102 bp in market share in a 12-month period, closing the quarter with a stake of 19.8%.The above figures are supported by double-digit growth rates in all of our credit products. · Commercial loans demonstrated the most significant growth during the quarter, posting a 24.5% YoY rise and reaching Ch$10,944 billion. This increase is attributable to our competitive lending offering together with the positive business sentiment (Large Companies and SMEs) that has driven the high investment rate. In addition, during the 3Q11 the exchange rate (CLP/USD) increased by 9.3%, positively impacting the balances of USD denominated commercial loans such as foreign trade and factoring. All of these factors enabled us to gain106 bp in market share, confirming our leading market position in this product with a 20.7% stake as of September 30, 2011. · Residential mortgage loans continue growing strong, posting a 20.9% YoY rise. Consequently, we gained117 bp in market share during the 12 month period and obtained a participation of 16.0%. As mentioned in prior releases, this performance is the result of our efforts to enhance this product by providing new service models and taking advantage of synergies between our retail and wholesale banking divisions. · Consumer loans grew by 18.5% YoY, slightly above the average in the industry. Accordingly, we captured17 bp in market share, reaching 22.3%. The growth in this portfolio has been fostered by an increased activity in credit cards and instalment loans, whose balances grew by 27.8% and 19.1% YoY, respectively. KEY FIGURES (In Billions of Ch$, except for %) Loan Portfolio & Funding (in billions of Ch$) Sep-10 Jun-11 Sep-11 YoY % Change LOANS TO CUSTOMERS Commercial Loans 8,793 10,316 10,944 24.5% Residential Mortgage Loans 2,816 3,243 3,404 20.9% Consumer Loans 2,051 2,317 2,429 18.5% LOANS TO CUSTOMERS 13,660 15,876 16,777 22.8% FUNDING Non-interest Bearing Liab. 5,852 6,141 6,164 5.3% Interest Bearing Liab. 10,322 12,475 13,572 31.5% TOTAL LIABILITIES 16,174 18,616 19,736 22.0% Avg. Int. Earning Assets Avg. Int. Bearing Liabilities 1.51 1.53 1.52 FUNDING STRUCTURE Our funding structure remains as one of our competitive advantages. We continue to be the market leader in non-interest bearing liabilities, holding a 23.2% market share in current accounts and other demand deposits as of September 30, 2011. As a result, 22.9% of our assets are funded with these deposits, reducing our cost of funding in a scenario of increasing nominal interest rates and stable inflation. In addition, we continued diversifying our funding structure by placing ~US$1,000 million in senior bonds within the local market. These AAA rated bonds were placed at low spreads (1.0% on average) as compared to bonds issued by the Chilean Central Bank, demonstrating the confidence that market agents have in our business model and future outlook. On the other hand, in line with the higher interest rates paid on deposits and the higher volatility observed in financial markets, saving accounts and time deposits posted a 26.4% YoY rise. Funding Structure Breakdown (As of September 30, 2011) EQUITY Our equity posted a 23.4% YoY increase, accounting for Ch$1,698 billion as of September 30, 2011. This significant annual rise, which accounts for Ch$322 billion mainly relates to: · Approximately Ch$210 billion associated with our successful equity offering, which began on January 20, 2011 - with the approval of our shareholders – and finished on July 19, 2011. · The capitalization of Ch$67 billion equivalent to 30% of our 2010’s net distributable earnings (after the payment to the Central Bank corresponding to 100% of net distributable earnings of SAOS’s stake in Banco de Chile’s dividends). · Roughly Ch$32 billion of our 2010’s net income was retained to recognise the effect of accumulated inflation on shareholders’ equity. · Nearly Ch$14 billion in higher net income (net of provisions for minimum dividends) posted as of September 30, 2011 as compared to September 30, 2010. The above-mentioned elements have allowed us to face and support the already mentioned significant growth evidenced by our business activity. Accordingly, our stronger capital base has allowed us to maintain capital adequacy ratios above the thresholds required by the Chilean regulator. Thus, despite the important YoY growth posted by our loans, we posted a BIS ratio of 12.8% as of September 30, 2011. In absence of our recent capital increase, this ratio would have reached 11.7%. Worth noting is that the Chilean regulator imposes a BIS ratio of 10.0% on Banco de Chile. Our remaining capital adequacy indicators keep well above the limits imposed by the Superintendency of Banks. As of September 30, 2011 we had a ratio of Basic Capital to Total Assets that amounted to 6.9%, which is more than twofold the required limit and a Tier I (Basic Capital) to Risk Weighted Assets of 8.8%. CAPITAL ADEQUACY Capital Adequacy Ratios Sep-10 Jun-11 Sep-11 Shareholders Equity / Assets 7.8% 8.1% 7.9% Tier I (Basic Capital) / Assets 6.7% 7.0% 6.9% Tier I (Basic Capital) / RWA 8.8% 9.1% 8.8% BIS (Total Capital / RWA) 13.6% 13.2% 12.8% (1) "Assets" refers to Bank's Total Assets. (2) "Basic Capital" consists of Bank's paid-in capital, reserves and retained earnings, excluding capital attributable to subsidiaries and foreign branches. (3) "RWA" stands for Risk-Weighted Assets. (4) "Total Capital" refers to "Basic Capital" plus Bank's supplementary capital. OWNERSHIP STRUCTURE As of September 30, 2011 our capital stock was composed of 86,942,514,973 shares. This amount increased from 82,551,699,423 shares outstanding as of December 31, 2010, due to the issuance of 1,005,766,185 fully paid shares related to the 30% capitalization of our 2010’s distributable earnings and the issuance of 3,385,049,365 shares associated with our recent capital increase. As of September 30, 2roup continues to control Banco de Chile holding directly and indirectly a 59.3% stake in the Company (61.7% in September 2010). Conversely, our free float amounts to 15.5% as of the same period (12.1% in September 2010). OWNERSHIP STRUCTURE* (As of September 30, 2011) * considers direct ownership. INTERNATIONAL RATINGS LOCAL RATINGS Fitch Ratings Rating Local Ratings Fitch Chile Ratings Feller- Rate Ratings Long Term Issuer A Short Term F1 Time Deposits up to 1 year Level 1+ Level 1+ Local Currency Long Term Issuer A Time Deposits over 1 year AAA AAA Local Currency Long Term F1 Mortgage-Funding Bonds AAA AAA National Long Term AAA Bonds AAA AAA National Short Term Level 1+ Subordinated Bonds AA AA+ Shares 1st Class Level 1 1st Class Level 1 Standard &Poor's Rating Long Term Foreign Currency A+ / Stable Long Term Local Currency A+ / Stable Moody's Rating Deposits Long Term Foreign Currency Aa3 Short Term Foreign Currency Prime-1 Long Term Local Currency Aa3 Short Term Local Currency Prime-1 RESULTS BY BUSINESS SEGMENTS RETAIL BANKING SEGMENT Our retail banking segment continues posting solid results and loan growth. In the 3Q11, the segment recorded a net income before taxes of Ch$60.0 billion, which entails a 21.5% YoY increase mainly due to higher total operating revenues and a slight decrease in provisions for loan losses. Total Operating Revenues grew by 11.6% YoY, as a result of: · Strong loan growth in all credit products (+19.8%). · The positive effect of higher interest rates on the contribution of the segment’s non-interest bearing liabilities. · Solid growth in fees and commissions (+10.0%), mainly fostered by a higher activity in insurance brokerage and an increase in the usage of transactional products in line with our effective marketing campaigns. The above was partially offset by an increase operating expenses (+10.6%), which was mainly associated with extraordinary expenses related to the collective bargaining process, sales force expenses as well as rental and maintenance expenses. RESULTS BY BUSINESS SEGMENTS WHOLESALE BANKING SEGMENT Our Wholesale Banking segment posted strong loan growth during the period and recorded an increase of 4.8% in net income before taxes as a result of higher total operating revenues. Total Operating Revenues posted solid growth of 23.3%, as a result of: · A firm rise in loans (+25.5%). · The positive effect of higher interest rates on the contribution of the segment’s non-interest bearing liabilities. · The sharp devaluation of the CLP in relation to the USD, which generated foreign exchange income related to the hedge on USD denominated allowances. This resulted in additional income of Ch$6.9 billion in the 3Q11. The above was partially offset by: · Higher provisions associated to USD denominated allowances. · A rise in operating expenses which is mainly explained by the extraordinary bonus granted to our staff (collective bargaining process) as well as higher IT allocated expenses as a result of the higher commercial activity. RETAIL BANKING SEGMENT KEY FIGURES WHOLESALE BANKING SEGMENT KEY FIGURES Retail Banking 3Q10 3Q11 % Change Wholesale Banking 3Q10 3Q11 % Change Loans to Customers (Billions of Ch$) Loans to Customers (Billions of Ch$) Commercial Loans 1,729.3 2,064.4 19.4% Commercial Loans 6,784.0 8,514.2 25.5% Residential Mortgage Loans 2,808.1 3,395.0 20.9% Residential Mortgage Loans 8.0 9.0 12.4% Consumer Loans 2,043.0 2,421.3 18.5% Consumer Loans 7.0 8.1 15.5% Total Loans 6,580.4 7,880.7 19.8% Total Loans 6,799.0 8,531.3 25.5% Net Income (Millions of Ch$) Net Income (Millions of Ch$) Net Interest Income 128,914 142,509 10.5% Net Interest Income 53,873 54,785 1.7% Net Fees and Commissions 38,710 42,573 10.0% Net Fees and Commissions 9,872 9,091 (7.9)% Other Operating Income 1,027 3,055 197.5% Other Operating Income 104 14,869 14197.1% Total Operating Revenues 168,651 188,137 11.6% Total Operating Revenues 63,849 78,745 23.3% Provisions for Loan Losses (30,478) (29,886) (1.9)% Provisions for Loan Losses (7,486) (13,954) 86.4% Operating Expenses (89,560) (99,052) 10.6% Operating Expenses (23,992) (30,856) 28.6% Other 732 765 4.5% Other 230 240 4.3% Net income before taxes 49,345 59,964 21.5% Net income before taxes 32,601 34,175 4.8% Notes: 1) As from 4Q10, earnings from the management of our balance sheet gap (generated by commercial activities) are allocated within our retail and wholesale business segments. Accordingly, figures prior to that date have been restated. RESULTS BY BUSINESS SEGMENTS TREASURY AND MONEY MARKET SEGMENT Treasury posted a 54.1% YoY decrease in net income before taxes, reaching Ch$6,677 million in the 3Q11, as compared to Ch$14,544 million recorded in 3Q10. Total operating revenues decreased by Ch$7.2 billion as a result of: · The strong rise in the monetary policy interest rate that negatively impacted net interest income, raising funding costs faster than interest earned in UF denominated fixed-income AFS securities. · Rate changes in the UF/Peso swap spread negatively impacted the results of derivative positions in 3Q11 (Other Operating Income) as compared with results in 3Q10. In addition, it is important to highlight that the net unrealized losses on available for sale instruments recorded in the 3Q11 was due to a strong increase in spreads associated to foreign currency instruments held offshore (mainly corporate and financial institutions bonds) as a consequence of the international financial turmoil experienced in the 3Q11. RESULTS BY BUSINESS SEGMENTS OPERATIONS THROUGH SUBSIDIARIES Our subsidiaries posted slight 2.1% YoY decrease in net income before taxes which is explained by: · A decline in net income from our Securities Brokerage subsidiary, mainly as a result of a decrease in the stock trading turnover managed by the company that translated into a decline in fees and commissions related to stock brokerage. · Mutual Funds subsidiary experienced lower business activity, which was reflected in a decline in average assets under management (from Ch$4,491 billion in the 3Q10 to Ch$4,088 billion in the 3Q11), in line with a riskier environment and uncertainty regarding future developments in the local and international markets · Higher operating expenses related to an extraordinary bonus provided to employees from our Insurance Brokerage subsidiary. The aforementioned was partly offset by: · Strong increase in net income from our factoring subsidiary. · Greater results from our Financial Advisory subsidiary, as a result of higher activity in equity and securities advisory. TREASURY AND MONEY MARKET KEY FIGURES OPERATIONS THROUGH SUBSIDIARIES KEY FIGURES Treasury and Money Market 3Q10 3Q11 % Change Subsidiaries 3Q10 3Q11 % Change Securities Portfolio (Millions of Ch$) Securities Portfolio (Millions of Ch$) Trading Securities 143,089 85,505 (40.2)% Trading Securities 227,109 293,125 29.1% Available for Sale Instruments 1,046,084 1,304,220 24.7% Available for Sale Instruments - - - Held to Maturity Instruments - - - Held to Maturity Instruments - - - Securities Portfolio 1,189,173 1,389,725 16.9% Securities Portfolio 227,109 293,125 29.1% Net Income (Millions of Ch$) Loans to Customers (Billions of Ch$) Net Interest Income 6,516 (46) - Commercial Loans 279.0 364.5 30.7% Net Fees and Commissions (283) (137) (51.6)% Total Loans 279.0 364.5 30.7% Other Operating Income 11,005 9,796 (11.0)% Total Operating Revenues 17,238 9,613 (44.2)% Net Income (Millions of Ch$) Provisions for Loan Losses - (666) - Net Interest Income 2,000 904 (54.8)% Operating Expenses (2,694) (2,270) (15.7)% Net Fees and Commissions 30,721 26,494 (13.8)% Other - - - Other Operating Income 3,430 8,369 144.0% Net income before taxes 14,544 6,677 (54.1)% Total Operating Revenues 36,151 35,767 (1.1)% Provisions for Loan Losses (75) (662) 782.7% O.C.I. (Millions of Ch$) Operating Expenses (23,092) (22,396) (3.0)% Net unrealized gains (losses) on Available for Sale Instrum. before taxes 2,183 (7,441) - Other 62 64 3.2% Net income before taxes 13,046 12,773 (2.1)% Notes: 1) As from 4Q10, earnings from the management of our balance sheet gap (generated by commercial activities) are allocated within our retail and wholesale business segments. Accordingly, figures prior to that date have been restated. CONSOLIDATED STATEMENTS OF INCOME (Under Chilean-GAAP) (In millions of Chilean pesos (MCh$) and millions of US dollars (MUS$)) Q u a r t e r s 3Q10 2Q11 3Q11 3Q11 % Change Sep.10 Jun.11 Sep.11 Sep.11 % Change MCh$ MCh$ MCh$ MUS$ 3Q11/3Q10 3Q11/2Q11 MCh$ MCh$ MCh$ MUS$ Sep.11/Sep.10 Interest revenue and expense Interest revenue 274,829 397,704 353,268 685.8 28.5 % (11.2) % 799,758 707,051 1,060,319 2,058.3 32.6 % Interest expense (82,919) (163,751) (153,267) (297.5) 84.8 % (6.4) % (228,072) (271,163) (424,430) (823.9) 86.1 % Net interest income 4.2 % (14.5) % 11.2 % Fees and commissions Income from fees and commissions 88,472 96,375 90,160 175.0 1.9 % (6.4) % 248,831 187,924 278,084 539.8 11.8 % Expenses from fees and commissions (12,139) (14,905) (14,456) (28.1) 19.1 % (3.0) % (35,921) (28,439) (42,895) (83.3) 19.4 % Net fees and commissions income (0.8) % (7.1) % 10.5 % Net Financial Operating Income (151.1) % (404.9) % 80.5 % Foreign exchange transactions, net (120.0) % (198.9) % (132.3) % Other operating income 44.6 % 1.8 % 18.3 % Total Operating Revenues 9.4 % (5.3) % 7.9 % Provisions for loan losses 18.7 % 21.7 % (18.6) % Operating revenues, net of provisions for loan losses 8.0 % (8.7) % 12.7 % Operating expenses Personnel expenses (70,786) (70,061) (101,552) (197.1) 43.5 % 44.9 % (203,933) (139,168) (240,720) (467.3) 18.0 % Administrative expenses (49,977) (55,416) (56,992) (110.6) 14.0 % 2.8 % (138,978) (110,964) (167,956) (326.1) 20.9 % Depreciation and amortization (7,683) (7,660) (7,588) (14.7) (1.2) % (0.9) % (22,810) (15,397) (22,985) (44.6) 0.8 % Impairments (8) (3) (1) 0.0 (87.5) % (66.7) % (1,561) (3) (4) 0.0 (99.7) % Other operating expenses (7,789) (31,015) 14,321 27.8 (283.9) % (146.2) % (31,979) (40,026) (25,705) (49.9) (19.6) % Total operating expenses 11.4 % (7.5) % 14.6 % Net operating income 3.7 % (10.3) % 10.5 % Income attributable to affiliates 1,024 891 1,069 2.1 4.4 % 20.0 % 1,502 1,694 2,763 5.4 84.0 % Income before income tax 3.7 % (10.1) % 10.9 % Income tax 60.6 % 23.8 % 52.4 % Net Income for the period (1.7) % (13.8) % 6.7 % Non-Controlling interest 0 0 0 0.0 0.0 % 0.0 % 0 0 0 0.0 0.0 % Net Income attributable to bank's owners (1.7) % (13.8) % 6.7 % These results have been prepared in accordance with Chilean GAAP on an unaudited, consolidated basis. All figures are expressed in nominal Chilean pesos (historical pesos), unless otherwise stated. All figures expressed in US dollars (except earnings per ADR) were converted using the exchange rate of Ch$515.14 for US$1.00 as of September 30, 2011. Earnings per ADR were calculated considering the nominal net income, the exchange rate and the number of shares outstanding at the end of each period. Banco de Chile files its consolidated financial statements, together with those of its subsidiaries, with the Chilean Superintendency of Banks and Financial Institutions, on a monthly basis. Such documentation is equally available at Banco de Chile’s website both in Spanish and English. CONSOLIDATED BALANCE SHEETS (Under Chilean-GAAP) (In millions of Chilean pesos (MCh$) and millions of US dollars (MUS$)) ASSETS Sep.10 Jun.11 Sep.11 Sep.11 % C h a n g e MCh$ MCh$ MCh$ MUS$ Sep.11/Sep.10 Sep.11/Jun.11 Cash and due from banks 714,715 1,133,971 866,149 1,681.4 21.2% (23.6%) Transactions in the course of collection 665,592 516,476 461,081 895.1 (30.7%) (10.7%) Financial Assets held-for-trading 370,198 366,440 378,630 735.0 2.3% 3.3% Receivables from repurchase agreements and security borrowings 72,392 94,694 72,865 141.4 0.7% (23.1%) Derivate instruments 509,703 385,433 636,664 1,235.9 24.9% 65.2% Loans and advances to Banks 272,321 391,176 665,290 1,291.5 144.3% 70.1% Loans to customers, net Commercial loans 8,792,670 10,315,342 10,943,011 21,242.7 24.5% 6.1% Residential mortgage loans 2,816,139 3,243,152 3,404,026 6,608.0 20.9% 5.0% Consumer loans 2,050,858 2,317,074 2,429,437 4,716.1 18.5% 4.8% Loans to customers 13,659,667 15,875,568 16,776,474 32,566.8 22.8% 5.7% Allowances for loan losses (358,424) (390,077) (412,522) (800.8) 15.1% 5.8% Total loans to customers, net 13,301,243 15,485,491 16,363,952 31,766.0 23.0% 5.7% Financial Assets Available-for-Sale 1,046,084 1,200,350 1,304,220 2,531.8 24.7% 8.7% Financial Assets Held-to-maturity - 0.0% 0.0% Investments in other companies 12,976 14,125 15,007 29.1 15.7% 6.2% Intangible assets 34,344 35,547 35,065 68.1 2.1% (1.4%) Property and Equipment 203,956 205,973 207,397 402.6 1.7% 0.7% Current tax assets 5,884 6,619 384 0.7 (93.5%) (94.2%) Deferred tax assets 101,217 111,132 113,420 220.2 12.1% 2.1% Other assets 238,947 303,215 313,674 608.9 31.3% 3.4% Total assets 17,549,572 20,250,642 21,433,798 41,607.7 22.1 % 5.8% These results have been prepared in accordance with Chilean GAAP on an unaudited, consolidated basis. All figures are expressed in nominal Chilean pesos (historical pesos), unless otherwise stated. All figures expressed in US dollars (except earnings per ADR) were converted using the exchange rate of Ch$515.14 for US$1.00 as of September 30, 2011. Earnings per ADR were calculated considering the nominal net income, the exchange rate and the number of shares outstanding at the end of each period. Banco de Chile files its consolidated financial statements, together with those of its subsidiaries, with the Chilean Superintendency of Banks and Financial Institutions, on a monthly basis. Such documentation is equally available at Banco de Chile’s website both in Spanish and English. CONSOLIDATED BALANCE SHEETS (Under Chilean-GAAP) (In millions of Chilean pesos (MCh$) and millions of US dollars (MUS$)) LIABILITIES & EQUITY Sep.10 Jun.11 Sep.11 Sep.11 % C h a n g e MCh$ MCh$ MCh$ MUS$ Sep.11/Sep.10 Sep.11/Jun.11 Liabilities Current accounts and other demand deposits 4,251,407 4,781,484 4,601,815 8,933.1 8.2 % (3.8) % Transactions in the course of payment 468,014 316,704 290,720 564.4 (37.9) % (8.2) % Payables from repurchase agreements and security lending 113,614 273,370 230,292 447.0 102.7 % (15.8) % Saving accounts and time deposits 7,071,243 8,450,305 8,935,977 17,346.7 26.4 % 5.7 % Derivate instruments 564,195 403,211 621,140 1,205.8 10.1 % 54.0 % Borrowings from financial institutions 1,222,475 1,674,490 1,850,774 3,592.8 51.4 % 10.5 % Debt issued 1,780,084 1,912,870 2,332,053 4,527.0 31.0 % 21.9 % Other financial obligations 133,901 163,830 222,455 431.8 66.1 % 35.8 % Current tax liabilities 2,922 1,150 7,340 14.2 151.2 % 538.3 % Deferred tax liabilities 26,339 31,401 18,382 35.7 (30.2) % (41.5) % Provisions 329,740 302,748 373,920 725.9 13.4 % 23.5 % Other liabilities 209,870 303,998 251,184 487.6 19.7 % (17.4) % Total liabilities 16,173,804 18,615,561 19,736,052 38,312.0 22.0 % 6.0 % Equity Belong to the Bank's Owners Capital 1,158,752 1,402,711 1,436,083 2,787.8 23.9 % 2.4 % Reserves 87,386 119,482 119,482 231.9 36.7 % 0.0 % Other comprehensive income 2,897 6,624 683 1.3 (76.4) % (89.7) % Retained earnings Retained earnings from previous periods 16,093 16,091 16,379 31.8 1.8 % 1.8 % Income for the period 308,633 230,910 329,218 639.1 6.7 % 42.6 % Provisions for minimum dividends (197,994) (140,738) (204,100) (396.2) 3.1 % 45.0 % Non-Controlling Interest 1 1 1 - 0.0 % 0.0 % Total equity 1,375,768 1,635,081 1,697,746 3,295.7 23.4 % 3.8 % Total Liabilities & Equity 17,549,572 20,250,642 21,433,798 41,607.7 22.1 % 5.8% These results have been prepared in accordance with Chilean GAAP on an unaudited, consolidated basis. All figures are expressed in nominal Chilean pesos (historical pesos), unless otherwise stated. All figures expressed in US dollars (except earnings per ADR) were converted using the exchange rate of Ch$515.14 for US$1.00 as of September 30, 2011. Earnings per ADR were calculated considering the nominal net income, the exchange rate and the number of shares outstanding at the end of each period. Banco de Chile files its consolidated financial statements, together with those of its subsidiaries, with the Chilean Superintendency of Banks and Financial Institutions, on a monthly basis. Such documentation is equally available at Banco de Chile’s website both in Spanish and English. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Under Chilean-GAAP) Q u a r t e r s Y e a r E n d e d 3Q10 2Q11 3Q11 Sep.10 Jun.11 Sep.11 Earnings per Share Net income per Share (Ch$) 1.21 1.32 1.13 3.74 2.67 3.79 Net income per ADS (Ch$) 726.96 791.67 678.43 2,243.20 1,603.19 2,271.97 Net income per ADS (US$) 1.50 1.68 1.32 4.62 3.40 4.41 Book value per Share (Ch$) 16.67 18.92 19.53 16.67 18.92 19.53 Shares outstanding (Millions) 82,552 86,419 86,943 82,552 86,419 86,943 Profitability Ratios Net Interest Margin 4.74% 5.07% 4.11% 4.71% 4.87% 4.60% Net Financial Margin 5.00% 5.19% 4.68% 5.28% 5.11% 4.96% Fees and commissions / Avg. Interest Earnings Assets 1.89% 1.77% 1.55% 1.75% 1.78% 1.70% Operating Revenues / Avg. Interest Earnings Assets 6.99% 7.08% 6.36% 7.17% 7.04% 6.80% Return on Average Total Assets 2.31% 2.30% 1.90% 2.37% 2.39% 2.22% Return on Average Equity (5) 26.14% 26.51% 21.02% 27.47% 27.30% 25.07% Capital Ratios Equity / Total Assets 7.84% 8.07% 7.92% 7.84% 8.07% 7.92% Tier I (Basic Capital) / Total Assets 6.72% 6.95% 6.85% 6.72% 6.95% 6.85% Tier I (Basic Capital) / Risk-Adjusted Assets 8.79% 9.07% 8.84% 8.79% 9.07% 8.84% Total Capital / Risk-Adjusted Assets 13.64% 13.21% 12.81% 13.64% 13.21% 12.81% Credit Quality Ratios Instalments Past Due / Total Loans to Customers 0.64% 0.47% 0.44% 0.64% 0.47% 0.44% Allowance for Loan Losses / Instalments Past Due 411.08% 519.79% 556.94% 411.08% 519.79% 556.94% Total Past Due / Total Loans to Customers 1.41% 1.00% 0.97% 1.41% 1.00% 0.97% Allowance for Loan Losses / Total Past Due 186.58% 246.92% 254.11% 186.58% 246.92% 254.11% Impaired Loans / Total Loans to Customers 5.90% 3.37% 3.26% 5.90% 3.37% 3.26% Allowance for Loan Losses / Impaired Loans 44.47% 72.93% 75.44% 44.47% 72.93% 75.44% Allowance for Loans Losses / Total Loans to customers 2.62% 2.46% 2.46% 2.62% 2.46% 2.46% Provision for Loan Losses / Avg. Loans to customers 1.12% 0.96% 1.11% 1.33% 0.84% 0.94% Operating and Productivity Ratios Operating Expenses / Operating Revenues 48.18% 50.24% 49.05% 45.86% 48.49% 48.67% Operating Expenses / Average Total Assets (3) (4) 3.14% 3.31% 2.93% 3.06% 3.17% 3.08% Average Balance Sheet Data Avg. Interest Earnings Assets (million Ch$) 16,192,154 18,457,316 19,474,558 16,185,034 17,914,219 18,434,332 Avg. Assets (million Ch$) 17,337,132 19,861,780 20,696,032 17,398,717 19,307,693 19,770,473 Avg. Equity (million Ch$) 1,364,051 1,602,343 1,694,657 1,355,730 1,526,170 1,582,332 Avg. Adjusted Shareholders Equity (million Ch$) (6) 1,530,599 1,720,303 1,870,472 1,498,295 1,691,506 1,751,161 Avg. Loans to customers (million Ch$) 13,539,570 15,383,688 16,344,326 13,376,173 14,992,737 15,443,266 Avg. Interest Bearing Liabilities (million Ch$) 10,463,637 12,101,102 13,008,760 10,702,732 11,714,645 12,146,017 Additional Data Exchange rate (Ch$) 485.23 471.13 515.14 485.23 471.13 515.14 Employees 14,216 14,365 14,475 14,216 14,365 14,475 Notes (1) These figures were expressed in nominal Chilean pesos. (2) The figures were calculated considering the nominal net income, the shares outstanding and the exchange rate existing at the end of each period. (3) The ratios were calculated as an average of daily balances. (4) Annualized data. (5) ROAE excludes provisions for minimum dividends. (6) Adjusted by provisions for minimum dividends. (7) Includes certain reclassifications to conform with 2011 new presentation. These results have been prepared in accordance with Chilean GAAP on an unaudited, consolidated basis. All figures are expressed in nominal Chilean pesos (historical pesos), unless otherwise stated. All figures expressed in US dollars (except earnings per ADR) were converted using the exchange rate of Ch$515.14 for US$1.00 as of September 30, 2011. Earnings per ADR were calculated considering the nominal net income, the exchange rate and the number of shares outstanding at the end of each period. Banco de Chile files its consolidated financial statements, together with those of its subsidiaries, with the Chilean Superintendency of Banks and Financial Institutions, on a monthly basis. Such documentation is equally available at Banco de Chile’s website both in Spanish and English. SUMMARY OF DIFFERENCES BETWEEN CHILEAN GAAP AND IFRS The most significant differences are as follows: · Under Chilean GAAP, the merger of Banco de Chile and Citibank Chile was accounted for under the pooling-of-interest method, while under IFRS, and for external financial reporting purposes, the merger of the two banks was accounted for as a business combination in which the Bank is the acquirer as required by IFRS 3 “Business Combinations”. Under IFRS 3, the Bank recognized all acquired net assets at fair value as determined at the acquisition date, as well as the goodwill resulting from the purchase price consideration in excess of net assets recognized. · Allowances for loan losses are calculated based on specific guidelines set by the Chilean Superintendency of Banks based on an expected losses approach. Under IFRS, IAS 39 “Financial instruments: Recognition and Measurement,” allowances for loan losses should be adequate to cover losses in the loan portfolio at the respective balance sheet dates based on an analysis of estimated future cash flows. According to Chilean GAAP, the Bank records additional allowances related to expected losses not yet incurred, whereas under IFRS these expected losses must not be recognized. · Assets received in lieu of payments are measured at historical cost or fair value, less cost to sell, if lower, on a portfolio basis and written-off if not sold after a certain period in accordance with specific guidelines set by the Chilean Superintendency of Banks. Under IFRS, these assets are deemed non-current assets held-for-sale and their accounting treatment is set by IFRS 5 “Non-current assets held for sale and Discontinued operations”. In accordance with IFRS 5 these assets are measured at historical cost or fair value, less cost to sell, if lower. Accordingly, under IFRS these assets are not written off unless impaired. · Chilean companies are required to distribute at least 30% of their net income to shareholders unless a majority of shareholders approve the retention of profits. In accordance with Chilean GAAP, the Bank records a minimum dividend allowance based on its distribution policy, which requires distribution of at least 70% of the period net income, as permitted by the Chilean Superintendency of Banks. Under IFRS, only the portion of dividends that is required to be distributed by Chilean Law must be recorded, i.e., 30% as required by Chilean Corporations Law. FORWARD-LOOKING INFORMATION The information contained herein incorporates by reference statements which constitute ‘‘forward-looking statements,’’ in that they include statements regarding the intent, belief or current expectations of our directors and officers with respect to our future operating performance. Such statements include any forecasts, projections and descriptions of anticipated cost savings or other synergies. You should be aware that any such forward-looking statements are not guarantees of future performance and may involve risks and uncertainties, and that actual results may differ from those set forth in the forward-looking statements as a result of various factors (including, without limitations, the actions of competitors, future global economic conditions, market conditions, foreign exchange rates, and operating and financial risks related to managing growth and integrating acquired businesses), many of which are beyond our control. The occurrence of any such factors not currently expected by us would significantly alter the results set forth in these statements. Factors that could cause actual results to differ materially and adversely include, but are not limited to: · changes in general economic, business or political or other conditions in Chile or changes in general economic or business conditions in Latin America; · changes in capital markets in general that may affect policies or attitudes toward lending to Chile or Chilean companies; · unexpected developments in certain existing litigation; · increased costs; · unanticipated increases in financing and other costs or the inability to obtain additional debt or equity financing on attractive terms. Undue reliance should not be placed on such statements, which speak only as of the date that they were made. Our independent public accountants have not examined or compiled the forward-looking statements and, accordingly, do not provide any assurance with respect to such statements. These cautionary statements should be considered in connection with any written or oral forward-looking statements that we may issue in the future. We do not undertake any obligation to release publicly any revisions to such forward-looking statements to reflect later events or circumstances or to reflect the occurrence of unanticipated events. CONTACTS Mr. Pablo Mejía Head of Investor Relations Banco de Chile Phone Nr. (56-2) 653.3554 Email: pmejiar@bancochile.cl Mr. Rolando Arias Research & Planning Manager Banco de Chile Phone Nr. (56-2) 653.3535 Email: rarias@bancochile.cl SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 8, 2011 Banco de Chile /S/Arturo Tagle Q. By: Arturo Tagle Q. CEO
